IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CALVIN BANKS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0600

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed October 20, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Calvin Banks, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, WETHERELL, and MARSTILLER, JJ., CONCUR.